GILMAN, Circuit Judge,
concurring.
I concur in the result reached by the majority opinion, and I agree with much of its reasoning. In particular, the adoption of the “course of proceedings” test to determine the capacity in which a public official is sued, and the holding that the district court erred in refusing to allow Moore to amend his complaint, strike me as the proper rulings in this case.
I write separately, however, to express my agreement with the following point made by the dissent: “Although the majority pays lip-service to the Wells rule, what it is really doing is adopting a course of proceedings test. It is disingenuous to do so without explicitly overruling Wells.” Dissenting Op. at 39. The majority sitting en banc, of course, is perfectly free to abandon the rule in Wells (and the dissent does not claim otherwise), but it would be preferable to do so forthrightly. To do otherwise leaves the court open to the criticism that it is denying the obvious until an objective observer cries out that “the emperor has no clothes.” Hans Christian Andersen, The Emperor’s New Clothes, in The Little Mermaid and Other Fairy Tales (1963).